ACCEPTED
                                                                                                             06-15-00099-CR
                                                                                                  SIXTH COURT OF APPEALS
                                                                                                        TEXARKANA, TEXAS
                                                                                                        10/2/2015 1:16:23 PM
                                                                                                            DEBBIE AUTREY
                                                                                                                      CLERK

                                    NO. 06-15-00099-CR

                          IN THE COURT OF APPEALS          FILED IN
                                                    6th COURT OF APPEALS
                     SIXTH APPELLATE DISTRICT OF TEXASTEXARKANA, TEXAS
                               AT TEXARKANA         10/2/2015 1:16:23 PM
                                                                                         DEBBIE AUTREY
JAMES FRIEND                                                                                Clerk
                                                                                            Appellant

v.

STATE OF TEXAS                                                                              Appellee

                       APPELLANT’S THIRD MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE COURT OF APPEALS:

      COMES NOW the Appellant, JAMES FRIEND, by and through counsel of

record, Jason Horton, and for his Third Motion for Extension of Time to File Brief

states as follows:

                                                      I.

      Appellant’s Brief is due on October 2, 2015.

                                                      II.

      Appellant has sought and obtained two prior briefing extensions in this case.

                                                     III.

      Appellant requests additional time to (1) review the record for all possible

points on appeal, and (2) prepare Appellant’s brief. Appellant’s counsel’s trial and

appellate caseload and schedule have prevented said attorney from being able to


                                         James Friend v. State of Texas
                                   6th Court of Appeals No. 06-15-00099-CR
                          Appellant’s Third Motion for Extension of Time to File Brief
                                                  Page 1 of 5
devote the necessary time to complete Appellant’s brief. Said caseload and schedule

includes, but is not limited to, the following since the Court granted Appellant’s

second extension request:

      ■ Preparation for and attendance at pretrial hearing in State of Arkansas vs.

Jerry Christopher Reed, pending in the Circuit Court of Pike County, Arkansas, on

September 14, 2015;

      ■ Preparation for and attendance at sentencing hearing in State of Arkansas vs.

Stefanie Wilkerson, pending in the Circuit Court of Pike County, Arkansas, on

September 14, 2015;

      ■ Preparation for and attendance at pretrial hearing in State of Texas v. Daniel

Moya, pending in the County Court at Law of Bowie County, Texas, on September

14, 2015;

      ■ Preparation for and attendance at pretrial hearing in State of Arkansas v.

Jason Southerland, pending in the Circuit Court of Little River County, Arkansas, on

September 15, 2015;

      ■ Preparation for and attendance at plea and sentencing hearing in State of

Arkansas v. Creighton Flowers, pending in the Circuit Court of Howard County,

Arkansas, on September 16, 2015;

      ■ Preparation for and attendance at Driver Control hearing in Arkansas

Department of Finance and Administration v. Jered Landrum, on September 18, 2015;

                                       James Friend v. State of Texas
                                 6th Court of Appeals No. 06-15-00099-CR
                        Appellant’s Third Motion for Extension of Time to File Brief
                                                Page 2 of 5
        ■ Preparation for and attendance at hearing in Pender v. McDougal, pending in

the Circuit Court of Miller County, Arkansas, on September 18, 2015;

        ■ Preparation for and attendance at expunction hearing in In Re Mario Meza,

pending in the 202nd District Court of Bowie County, Texas, on September 21, 2015;

        ■ Preparation for and attendance at parole revocation hearing at the Sevier

County Jail in Arkansas Board of Pardons and Paroles v. Doyle Whisenhunt, on

September 24, 2015;

        ■ Preparation for and attendance at pretrial hearing in State of Texas v. Devon

Martin, pending in the 5th District Court of Bowie County, Texas, on September 25,

2015;

        ■ Make final revisions to and filing of Appellee’s Brief in Alicia Dawn

Neumann v. Lloyd Draughon Smith, pending in the Arkansas Court of Appeals, from

September 24-25, 2015;

        ■ Preparation for and attendance at Miller County criminal docket in the

Circuit Court of Miller County, Arkansas, on September 29, 2015 (full day);

        ■ Preparation for and attendance at bond returnable hearing in State of

Arkansas v. Cheyenne Foster, pending in the Circuit Court of Miller County,

Arkansas, on September 29, 2015; and

        ■ Preparation for and attendance at Miller County juvenile docket in the

Circuit Court of Miller County, Arkansas, on September 30, 2015.

                                         James Friend v. State of Texas
                                   6th Court of Appeals No. 06-15-00099-CR
                          Appellant’s Third Motion for Extension of Time to File Brief
                                                  Page 3 of 5
                                                   IV.

      In addition to the above, Appellant’s counsel prepared for trial in State of

Arkansas v. Quinton Hope, an alleged shaken baby case pending in the Circuit Court

of Miller County, Arkansas, from September 16-29, 2015. Jury selection was

scheduled to begin on October 5, 2015, but, due to evidentiary issues, Circuit Court

Judge Carlton Jones continued the case for trial in 2016 on September 29, 2015.

                                                   V.

      This motion is made in good faith and not for purposes of delay.

                                                   VI.

      Without additional time, Appellant will be denied effective assistance of

counsel on appeal, to which he is entitled.




                                       James Friend v. State of Texas
                                 6th Court of Appeals No. 06-15-00099-CR
                        Appellant’s Third Motion for Extension of Time to File Brief
                                                Page 4 of 5
         WHEREFORE, Appellant requests that the deadline for the filing of his Brief

be extended thirty (30) days, and for any such other relief to which he may be entitled.

                                                                         Respectfully submitted,

                                                                         JASON HORTON LAW FIRM
                                                                         114 West Broad Street
                                                                         Texarkana, Texas 75501
                                                                         Mail to:
                                                                         P.O. Box 1596
                                                                         Texarkana, Texas 75504
                                                                         T- (903) 792-2000
                                                                         F- (903) 792-2100

                                                              BY: /s/ Jason Horton
                                                                  Jason Horton
                                                                  jason@jasonhortonlaw.com
                                                                  Texas Bar Number 24041130

                                                                         ATTORNEY FOR APPELLANT

                            CERTIFICATE OF SERVICE

         On this 2nd day of October, 2015, I hereby certify that a true and correct copy of

the foregoing instrument will be served on the Bowie County District Attorney’s

Office, according to the Texas Rules of Appellate Procedure and the rules of this

Court.

                                                                         /s/ Jason Horton
                                                                         Jason Horton




                                          James Friend v. State of Texas
                                    6th Court of Appeals No. 06-15-00099-CR
                           Appellant’s Third Motion for Extension of Time to File Brief
                                                   Page 5 of 5